DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8-13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farhadi (US Patent Pub. 20170065155).
Regarding Claim 1, Farhadi teaches (Fig 1) an overtube assembly for use with an elongate medical tool, the overtube assembly comprising: 
an overtube (11) comprising a flexible tubular body (101, see [0108] teaching flexible overtube) having a proximal end (14; [0103]) and distal end (16; [0103]), the flexible tubular body including a split (51) extending from the proximal end to the distal end (see [0104] teaching seam 51 extends along the entire length of overtube 11); and 
an inflatable balloon (22) coupled to a distal portion of the flexible tubular body (See Fig 1, inflatable positioning ring 22 is closer to distal end 16 than proximal end 14), 
wherein the flexible tubular body (11) is disposable over a section of the elongate medical tool (91) by inserting the elongate medical tool through the split (see [0104] teaching endoscope 91 is inserted through overtube 11 through the seam 51).  
Regarding Claim 4, Farhadi teaches (Fig 7B) the overtube assembly of claim 1, wherein the split (51) includes a proximal split portion having a first width and a distal split portion having a second width (See Fig 7B, slit 51 has a varying width, distance between the two edges 107 and 108, from the proximal to distal side), the second width being greater than the first width (see [0121], it is interpreted that when the magnets are connected at the proximal side, then the proximal slit width, the distance between the two edges 107 and 108,  is smaller than the distal one, it would be the opposite of how it is shown in Fig 7B).
Regarding Claim 5, Farhadi teaches the overtube assembly of claim 1, wherein: the flexible tubular body (101) comprises a first overlapping portion (107) and a second overlapping portion (108), the first overlapping portion and the second overlapping portion are configured to overlap when the flexible tubular body is disposed over the section of the elongate medical tool (91), and the split (51) is disposed between the first overlapping portion and the second overlapping portion (see [0120] teaching that 107 and 108 overlap to form the slit 51).
Regarding Claim 8, Farhadi teaches (Figs 13A-13B) the overtube assembly of claim 1 further comprising a zipper closure (191,192,196, 197) extending along the split (see [00133-0134]).
Regarding Claim 9, Farhadi teaches (Fig 3) the overtube assembly of claim 1, wherein the flexible tubular body comprises a strip (103) extending opposite the split and one or more bands (32) extending circumferentially from the strip toward the split (see Fig 3; also see [0110 -0111]).
Regarding Claim 10, Farhadi teaches (Fig 9A) the overtube assembly of claim 9, wherein the tubular body (101) comprises a rod (58) adjacent the split (51) and extending along the split and the one or more bands (32) are coupled to the rod (In Fig 9A Farhadi shows 103, but focuses on the structure along the edges 107 and 108 of the slit 51. It is interpreted that bands 32 in figs 2-3 are also in Fig 9A, but not shown).
Regarding Claim 11, Farhadi teaches (Fig 1) an overtube for use with an elongate medical tool, the overtube (11) comprising: a flexible tubular body (101, see [0108] teaching flexible overtube) having a proximal end (14; [0103]) and distal end (16; [0103]), the flexible tubular body including a split (51) extending from the proximal end to the distal end (see [0104] teaching seam 51 extends along the entire length of overtube 11); wherein the flexible tubular body (101) is disposable over a section of the elongate medical tool (91) by inserting the elongate medical tool through the split (see [0104] teaching endoscope 91 is inserted through overtube 11 through the seam 51).
Regarding Claim 12, Farhadi teaches (Fig 7B) the overtube of claim 11, wherein the split (51) includes a proximal split portion having a first width and a distal split portion having a second width (See Fig 7B, slit 51 has a varying width, distance between the two edges 107 and 108, from the proximal to distal side), the second width being greater than the first width (see [0121], it is interpreted that when the magnets are connected at the proximal side, then the proximal slit width, the distance between the two edges 107 and 108,  is smaller than the distal one, it would be the opposite of how it is shown in Fig 7B).
Regarding Claim 13, Farhadi teaches the overtube of claim 11, wherein: the flexible tubular body (101) comprises a first overlapping portion (107) and a second overlapping portion (108), the first overlapping portion and the second overlapping portion are configured to overlap when the flexible tubular body is disposed over the section of the elongate medical tool (91), and the split (51) is disposed between the first overlapping portion and the second overlapping portion (see [0120] teaching that 107 and 108 overlap to form the slit 51).
Regarding claim 16, Farhadi teaches (Fig 13A-13B) the overtube of claim 11 further comprising a zipper closure (191,192,196, 197) extending along the split (see [00133-0134]).
Regarding Claim 17, Farhadi teaches (Fig 3) the overtube of claim 11, wherein the tubular body (101) comprises a solid strip (103) extending opposite the split and one or more bands (32) extending circumferentially from the strip toward the split (see Fig 3; also see [0110-0111]).
Claim(s) 1, 5-6, 11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farhadi (WO 2014190026 hereinafter "Farhadi '026").
Regarding Claim 1, Farhadi ‘026 teaches (Fig 1) an overtube assembly for use with an elongate medical tool, the overtube assembly comprising: 
an overtube (11) comprising a flexible tubular body (1, see Pg. 12 lines 8-9) having a proximal end (14) and distal end (16), the flexible tubular body including a split (51) extending from the proximal end to the distal end (Pg. 12 lines 23-25); and 
an inflatable balloon (22) coupled to a distal portion of the flexible tubular body (Pg. 13 lines 16-18), wherein the flexible tubular body is disposable over a section of the elongate medical tool (91) by inserting the elongate medical tool through the split (51).  
Regarding Claim 5, Farhadi ‘026 teaches (fig 15) the overtube assembly of claim 1, wherein: the flexible tubular body (1) comprises a first overlapping portion (8; see annotated Fig 15) and a second overlapping portion (7; see annotated Fig 15), the first overlapping portion and the second overlapping portion are configured to overlap when the flexible tubular body is disposed over the section of the elongate medical tool (Pg. 12 lines 21-25), and the split is disposed between the first overlapping portion and the second overlapping portion (See Fig 15, 51 is between edges 7 and 8; also see Pg. 12 lines 21-25).

    PNG
    media_image1.png
    366
    628
    media_image1.png
    Greyscale

Annotated Fig 15 (Farhadi ‘026)
Regarding Claim 6, Farhadi ‘026 teaches (Fig 15) the overtube assembly of claim 5, wherein: when overlapping, an interface is formed between an inner surface of the first overlapping portion and an outer surface of the second overlapping portion (see annotated Fig 15 for the first overlapping portion and second overlapping portion creating the interface), the inner surface of the first overlapping portion comprises a first surface structure (57), the outer surface of the second overlapping portion comprises a second surface structure (56), and the first surface structure is configured to engage the second surface structure when the first overlapping portion overlaps the second overlapping portion (see Fig 15).
Regarding Claim 11, Farhadi ‘026 teaches (Fig 1) an overtube for use with an elongate medical tool, the overtube (11) comprising: a flexible tubular body (1, see Pg. 12 lines 8-9) having a proximal end (14) and distal end (16), the flexible tubular body including a split (51) extending from the proximal end to the distal end (Pg. 12 lines 23-25); wherein the flexible tubular body (1) is disposable over a section of the elongate medical tool (91) by inserting the elongate medical tool through the split (51).
Regarding Claim 13, Farhadi ‘026 teaches (Fig 15) the overtube of claim 11, wherein: the flexible tubular body (1) comprises a first overlapping portion (8; see annotated Fig 15) and a second overlapping portion (7; see annotated Fig 15), the first overlapping portion and the second overlapping portion are configured to overlap when the flexible tubular body is disposed over the section of the elongate medical tool (Pg. 12 lines 21-25), and the split is disposed between the first overlapping portion and the second overlapping portion (See Fig 15, 51 is between edges 7 and 8; also see Pg. 12 lines 21-25).
Regarding Claim 14, Farhadi ‘026 teaches (Fig 15) the overtube of claim 13, wherein: when overlapping, an interface is formed between an inner surface of the first overlapping portion and an outer surface of the second overlapping portion (see annotated Fig 15 for the first overlapping portion and second overlapping portion creating the interface), the inner surface of the first overlapping portion comprises a first surface structure (57), the outer surface of the second overlapping portion comprises a second surface structure (56), and the first surface structure is configured to engage the second surface structure when the first overlapping portion overlaps the second overlapping portion (see Fig 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhadi (US Patent Pub. 20170065155) in view of D'Amico et al. (US Patent Pub. 20030028097 hereinafter "D'Amico").
Regarding Claim 2, Farhadi teaches the overtube assembly of claim 1, wherein the flexible tubular body (101) defines a supply lumen extending from the distal end (see [0019] teaching a supply lumen), the supply lumen in communication with an internal volume of the inflatable balloon (see [0019] teaching the supply lumen used to inflate the balloon 22). Farhadi does not specify that this lumen is an air supply lumen. 
	D’Amico teaches (Fig 2; [0033]) a shaft (14) comprising an air supply lumen (48) used to inflate balloon (44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supply lumen of Farhadi such that it is an air supply lumen as taught by D’Amico. One of ordinary skill in the art would recognize air as a suitable fluid for inflating a balloon and therefore would have been motivated to use air as a possible fluid to inflate the balloon of Farhadi.  
Regarding Claim 3, Farhadi teaches the overtube assembly of claim 1, wherein: the inflatable balloon is one of a plurality of inflatable balloons (22, 31; see Fig 2) coupled to the distal portion (106) of the flexible tubular body (101), and the flexible tubular body defines a plurality of supply lumens (see [0019] teaching at least one supply lumen for inflating the balloons), each supply lumen of the plurality of supply lumens in communication with an internal volume of a respective inflatable balloon of the plurality of inflatable balloons (See [0019]; one of ordinary skill in the art would recognize that the each balloon would require an inflation tube or supply lumen). Farhadi does not specify that these supply lumens are air supply lumens. 
	D’Amico teaches (Fig 2; [0033]) a shaft (14) comprising an air supply lumen (48) used to inflate balloon (44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supply lumens of Farhadi such that they are air supply lumens as taught by D’Amico. One of ordinary skill in the art would recognize air as a suitable fluid for inflating a balloon and therefore would have been motivated to use air as a possible fluid to inflate the balloon of Farhadi. 
Regarding Claim 18, Farhadi teaches (Figs 1-2) an overtube assembly for use with an elongate medical tool, the overtube assembly comprising: an overtube (11) comprising a flexible tubular body (101, see [0108] teaching flexible overtube) having a proximal end (14; [0103]) and distal end (16; [0103]), the flexible tubular body including a split (51) extending from the proximal end to the distal end (see [0104] teaching seam 51 extends along the entire length of overtube 11), the flexible tubular body defining a first supply lumen extending from the proximal end to a first overtube port and a second supply lumen extending from the proximal end to a second overtube port (see [0019] teaching at least one inflation tube in communication with inflatable rings); a first inflatable balloon (22) coupled to a distal portion (106) of the flexible tubular body (101), the first inflatable balloon having a first internal volume and defining a first balloon port (it is interpreted that 22 would have an internal volume once inflated as [0105] teaches 22 is an inflatable positioning ring, and [0019] teaches at least one tube that connects to these rings in order to inflate them), the first balloon port in communication with the first overtube port (see [0019]); and a second inflatable balloon (31) coupled to the distal portion (106; see Fig 2) of the flexible tubular body (101), the second inflatable balloon having a second internal volume and defining a second balloon port (it is interpreted that 31 would have an internal volume once inflated as [0110] teaches 31 is an inflatable positioning ring, and [0019] teaches at least one tube that connects to these rings in order to inflate them), the second balloon port in communication with the second overtube port (see [0019]); wherein the flexible tubular body (101) is disposable over a section of the elongate medical tool (91) by inserting the elongate medical tool through the split (see [0104] teaching endoscope 91 is inserted through overtube 11 through the seam 51). Farhadi does not specify that these supply lumens are air supply lumens. 
	D’Amico teaches (Fig 2; [0033]) a shaft (14) comprising an air supply lumen (48) used to inflate balloon (44).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the supply lumens of Farhadi such that they are air supply lumens as taught by D’Amico. One of ordinary skill in the art would recognize air as a suitable fluid for inflating a balloon and therefore would have been motivated to use air as a possible fluid to inflate the balloon of Farhadi. 
Regarding Claim 20, the combination of Farhadi and D’Amico teaches all elements of claim 18 described above. Farhadi further teaches (Fig 7B) the overtube assembly wherein the split (51) includes a proximal split portion having a first width and a distal split portion having a second width (See Fig 7B, slit 51 has a varying width, distance between the two edges 107 and 108, from the proximal to distal side), the second width being greater than the first width (see [0121], it is interpreted that when the magnets are connected at the proximal side, then the proximal slit width, the distance between the two edges 107 and 108,  is smaller than the distal one, it would be the opposite of how it is shown in Fig 7B).
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhadi (US Patent Pub. 20170065155) in view of Poole et al. (US Patent Pub. 20040167496 hereinafter "Poole").
Regarding Claim 7, Farhadi teaches all elements of claim 1 described above. Farhadi does not teach the overtube assembly wherein the flexible tubular body comprises one or more low flexibility regions disposed along the flexible tubular body, each of the low flexibility regions comprising a hole through the flexible tubular body or a local thinning of the flexible tubular body.
Poole teaches [0032] a shaft (12) with a section (35) that may have varied length and thickness to obtain the desired flexibly of the shaft (12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the overtube of Farhadi such that the flexible tubular body comprises one low flexibility regions disposed along the flexible tubular body, the low flexibility regions comprising a local thinning of the flexible tubular body as taught by Poole. One of ordinary skill in the art would have been motivated to do so in order obtain the desired flexibility of the shaft (Poole [0032]).
Regarding Claim 15, Farhadi teaches all elements of claim 11 described above. Farhadi does not teach the overtube wherein the flexible tubular body comprises one or more low flexibility regions disposed along the flexible tubular body, each of the low flexibility regions comprising a hole through the flexible tubular body or a local thinning of the flexible tubular body.
Poole teaches [0032] a shaft (12) with a section (35) that may have varied length and thickness to obtain the desired flexibly of the shaft (12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the overtube of Farhadi such that the flexible tubular body comprises one low flexibility regions disposed along the flexible tubular body, the low flexibility regions comprising a local thinning of the flexible tubular body as taught by Poole. One of ordinary skill in the art would have been motivated to do so in order obtain the desired flexibility of the shaft (Poole [0032]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhadi (US Patent Pub. 20170065155) in view of D'Amico (US Patent Pub. 20030028097) as applied to claim 18 above, and further in view of Gerrans et al. (US Patent Pub. 20120259217 hereinafter "Gerrans").
Regarding claim 19, the combination of the combination of Farhadi and D’Amico teaches all elements of claim 18 described above. The combination does not teach the overtube assembly of claim 18, wherein each of the first inflatable balloon comprises a first textured exterior surface and the second inflatable balloon comprises a second textured exterior surface, each of the first textured exterior surface and the second textured exterior surface comprising a plurality of outwardly extending protrusions.
Gerrans teaches (figs 4A-4C) an inflatable balloon (30) with a textured exterior surface comprising a plurality of outwardly extending protrusions (41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second inflatable balloon of Farhadi such that the first inflatable balloon comprises a first textured exterior surface and the second inflatable balloon comprises a second textured exterior surface, each of the first textured exterior surface and the second textured exterior surface comprising a plurality of outwardly extending protrusions as taught by Gerrans. One of ordinary skill in the art would have been motivated to do so in order to stimulate cellular absorption of diagnostic or therapeutic agents into the tissues and to provide a gripping surface for attachment of the device to bodily tissues (Gerrans [0058]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Norlander et al (US Patent 6562049) teaches a medical introducer apparatus comprising a split and a balloon on the distal side. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783